PER CURIAM.
Both parties to this appeal base their claims upon certain provisions of defendant’s alleged articles of association, of which the justice’s return, in its present condition, presents no evidence. The. trial minutes show that certain so-called bylaws were offered and received in evidence, and marked “Deft’s Exh. A;” but this exhibit does not accompany the return, and we are thus left to conjecture respecting its contents. Plaintiff’s Exhibit 10 seems to be confined to certain pages bearing written entries, *1139and contained in a book entitled “Articles of Association of the North New York Building and Loan Association,” and we cannot, therefore, consider the book for other purposes. Again, the corresponding provisions of the so-called articles of association, as they appear in the book referred to, are essentially different from those which are set out at length in appellant’s counsel’s brief, yet the latter may be in harmony with defendant’s Exhibit A, now omitted, and to which counsel refers. We think that, for the matter above alluded to, justice requires that the parties have opportunity to perfect the return, and we direct that this appeal be reheard at the next November general term, any amendment of the return on this appeal to be made meanwhile.